Citation Nr: 1329510	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 
17, 2007, for the assignment of a 40 percent disability 
rating for service-connected diabetes mellitus with 
impotency (herbicide), onychomycosis, and nephropathy with 
hypertension.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971, 
to include a tour of duty in the Republic of Vietnam.  His 
decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in Houston, Texas.

In April 2013, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of that hearing has been associated 
with his claims file.  The provisions of 38 C.F.R. § 
3.103(c)(2) impose two distinct duties on VA employees, 
including Board personnel, in conducting hearings: the duty 
to explain fully the issues and the duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
above hearing, the undersigned clarified the issues on 
appeal and inquired as to the etiology, continuity, and 
severity of the Veteran's asserted symptoms.  The Veteran 
was offered an opportunity to ask the undersigned questions 
regarding his claim.  The Board, therefore, concludes that 
it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).
The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the June 2013 hearing, prior to the promulgation 
of a decision in the 
appeal, the Veteran and his representative indicated a 
desire to withdraw from appeal the issue of an effective 
date earlier than October 17, 2007, for the assignment of a 
40 percent disability rating for service-connected diabetes 
mellitus with impotency (herbicide), onychomycosis, and 
nephropathy with hypertension.

2.  Resolving all reasonable doubt in the Veteran's favor, 
PTSD is manifested as a result of stressors that he 
experienced during combat service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran 
as to the issue of an effective date earlier than October 
17, 2007, for the assignment of a 40 percent disability 
rating for service-connected diabetes mellitus with 
impotency (herbicide), onychomycosis, and nephropathy with 
hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204  (2012).  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.  In the present case, during the June 2013 hearing, 
the Veteran indicated that he wished to withdraw his appeal 
as to the issue of an effective date earlier than October 
17, 2007, for the assignment of a 40 percent disability 
rating for service-connected diabetes mellitus with 
impotency (herbicide), onychomycosis, and nephropathy with 
hypertension.  This request was reiterated in correspondence 
received by the RO later in June 2013.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the Board's favorable decision in granting 
service connection for PTSD, the claim is substantiated, and 
there are no further VCAA duties.  See Wensch v. Principi, 
15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Service Connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for 
any particular disability, there must be evidence of a 
current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence, or 
in certain circumstances, lay evidence, of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board").

If the Veteran engaged in combat with the enemy, and it is 
claimed that a disease or injury was incurred in such 
combat, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most 
recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in such cases, not 
only is the combat injury presumed, but so are the 
consequences of that injury at least in service.  See Reeves 
v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the 
evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.

The Veteran asserts that he suffers from  PTSD as a result 
of his combat experiences in Vietnam.  The establishment of 
service connection for PTSD has unique evidentiary 
requirements, generally requiring: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is established through military citation or other 
supportive evidence that the Veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2); 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353  
(1998) (Board must make a specific finding as to whether the 
Veteran engaged in combat).

To gain the benefit of a relaxed standard for proof of 
service incurrence of an injury or disease, 38 U.S.C.A. § 
1154(b) requires that the Veteran have actually participated 
in combat with the enemy.  See VAOPGCPREC 12-99.  If VA 
determines either that the Veteran did not engage in combat 
with the enemy or that the Veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  38 
C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. 
Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, 
corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply 
his or her personal exposure.  See Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  This revision adds to the 
types of PTSD claims that VA will accept through credible 
lay testimony alone as being sufficient to establish 
occurrence of an in-service stressor without undertaking 
other development to verify the Veteran's account.  The 
primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating 
evidence of a claimed in-service stressor if it is related 
to the Veteran's "fear of hostile military or terrorist 
activity." 

A review of the Veteran's Report Of Separation From Active 
Duty (DD Form 214) shows that his primary military 
occupational specialty was rifleman.  His decorations 
included the Vietnam Service Medal with one star, Republic 
of Vietnam Campaign Medal with device, Navy Achievement 
Medal with Combat V Device, Meritorious Unit Citation, and 
the Combat Action Ribbon.  His service personnel records 
confirm that he participated in the Counterinsurgency action 
against the VC, Operation Napoleon, Operation Osceola II, 
Operation Jeb Stuart, Operation Napoleon/Saline, Operation 
Kentucky, Operation Lancaster II, Third Marines Operation 
Jones Creek Area, Operation Scotland II, Operation Lancaster 
II Jupiter, Operation Kentucky (OPNS In Leatherneck Square), 
Operation Lancaster, Operation Kentucky, and Operation 
Taylor Common.

VA outpatient treatment records dated from June 2002 to 
December 2005 show that the Veteran was diagnosed 
intermittently with dysthymia, not otherwise specified; 
dysthymic disorder; hypothyroidism induced mood disorder, 
depressed type, provisional dysthymic disorder; and chronic 
PTSD.

A VA PTSD examination report dated in December 2005 shows 
that the Veteran described his stressor as his combat 
experience in Vietnam between 1968 and 1969.  He added that 
during fire fights, which he described as the worst 
experiences, he had feared for his life.  He also reported 
seeing dead bodies.  He added that he witnessed a fellow 
Marine named Garcia being shot in the head while he was 
standing next to him.  Following examination of the Veteran, 
the VA examiner indicated that he had not met the DSM-IV 
criteria for a diagnosis of PTSD.  The diagnosis by the VA 
psychologist was depressive disorder, not otherwise 
specified.  In an addendum dated in May 2006, the VA 
examiner added that it was less likely than not that the 
depressive disorder was due to, or aggravated by combat 
stressors in service.

A VA PTSD examination report dated in September 2007 shows 
that the Veteran reported that he had been undergoing weekly 
psychiatric treatment for his symptoms which were consistent 
with those as set forth above.  The diagnosis by the VA 
psychologist was depressive disorder, not otherwise 
specified.

A letter from the Veteran's VA psychiatrist dated in 
September 2007 shows that he was said to have been treated 
since May 2006, and that he was attending regular group 
therapy for PTSD.  His current diagnosis was said to be 
chronic PTSD and dysthymia.

A VA examination report dated in April 2009 shows that the 
Veteran reported symptoms which were consistent with those 
as set forth above.  The diagnosis by the VA psychologist 
was dysthymic disorder.  The examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of PTSD.  
The examiner acknowledged the prior diagnosis of PTSD, but 
reasoned that it had not been accompanied by documentation 
that the reported symptoms were sufficient to meet a 
diagnosis of PTSD.  The examiner concluded that it was less 
likely as not that he had PTSD or other psychiatric 
conditions resulting from his combat experiences.

A medical report from the Veteran's VA psychiatrist dated in 
February 2010 shows that the Veteran reported, in part, that 
he had been in Vietnam combat and had many traumatic 
experiences, being in the line of fire and seeing people 
killed.  He described current nightmares, intrusive thoughts 
about Vietnam, increased startle response, avoidant 
behavior, hypervigilence, and anger.  Following examination 
of the Veteran, the VA psychiatrist gave a diagnosis of 
chronic PTSD and dysthymic disorder by history.

Vet Center counseling records dated from May 2011 to June 
2012 show that the Veteran was being treated intermittently 
for symptoms associated with his asserted PTSD.

A VA examination report dated in October 2012 shows that the 
Veteran provided a history consistent with that as set forth 
above.  The VA psychologist again indicated that the Veteran 
did not meet the full criteria for a diagnosis of PTSD.  
Instead, a diagnosis of mood disorder was provided.

A letter from the Veteran's VA psychiatrist dated in 
December 2012 shows that he was said to have been treated 
since May 2006.  His current diagnosis was said to be PTSD 
and severe recurrent major depressive disorder.

During his June 2013 hearing, the Veteran reported that he 
was attending regular therapy for the symptoms associated 
with his PTSD.  He indicated that his psychiatrist had told 
him he had PTSD.  He added that he would still have dreams, 
nightmares of his experiences in Vietnam.
Having carefully reviewed the evidence of record in this 
case, the Board finds that the Veteran has been diagnosed 
with PTSD at various times during the course of this appeal.  
While the VA psychologists in December 2005, September 2007, 
April 2009, and October 2012 concluded that he did not meet 
the criteria for PTSD, the Veteran's VA psychiatrist that 
has been treating him since 2006 has consistently provided a 
diagnosis of PTSD.  In the February 2010 VA medical record, 
his VA psychiatrist specifically took into account the 
stressful events reported by the Veteran as experienced in 
combat in Vietnam in providing the diagnosis of PTSD.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when 
the Board gives an adequate statement of reason or bases.  
It is the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence." "  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

As such, the Board finds that the medical evidence of record 
as to the question of whether the Veteran has a diagnosis of 
PTSD to, at the very least, be in equipoise.  The remaining 
question, therefore, is whether there is an inservice 
stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. 

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the Veteran is found to have served 
in combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case by case basis.  
VAOPGCPREC 12-99.  The General Counsel 's opinion is binding 
on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507. 

In the present case, the Veteran has described specific 
stressful events - being in the line of fire in combat with 
the enemy; witnessing another soldier being shot in the 
head; and seeing dead bodies.  In this regard, as noted 
above, the Veteran's service personnel records confirm that 
he was a rifleman and had participated in multiple combat 
operations in Vietnam.  Moreover, his DD Form 214 confirms 
the receipt of the Combat Action Ribbon.  As the Board finds 
the Veteran engaged in combat with the enemy, the Veteran's 
lay testimony is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  38 C.F.R. § 1154. 

Therefore, the Veteran has provided evidence of all three 
elements required for a grant of service connection for 
PTSD, and the claim for service connection for PTSD is 
granted.


ORDER

The appeal as to the issue of an effective date earlier than 
October 17, 2007, for the assignment of a 40 percent 
disability rating for service-connected diabetes mellitus 
with impotency, onychomycosis, and nephropathy with 
hypertension, is dismissed.

Service connection for PTSD is granted.


REMAND

As a result of this decision, this Board has granted service 
connection for PTSD. This will require a disability rating 
to be assigned by the RO, which in turn, could affect 
whether the Veteran meets the schedular criteria for a TDIU.  
Accordingly, the Board finds that the Veteran's claim for 
entitlement to a TDIU cannot be adjudicated until RO assigns 
an initial disability rating for his now-service-connected 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are inextricably intertwined when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall implement the Board's 
decision awarding service connection for 
PTSD.  Following the assignment of an 
initial disability rating for the service-
connected PTSD, the RO/AMC shall 
readjudicate the issue of entitlement to a 
TDIU.  If the issue remains denied, the 
Veteran and his representative shall be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


